Case 3:20-cv-01084-JBA Document9 Filed 08/04/20 Page 1 of 2
Case 3:20-cv-01084-JBA Document 8 Filed 07/31/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

ERIC R ROSS,

V. SUMMONS IN A CIVIL CASE

RICHARD YACOWITZ,
CASE NUMBER: 3:20-CV-01084—JBA

TO: Richard Yacowitz
Defendant's Address:
31 Blades Run

Shrewsbury, NJ 07702

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) ~ or 60 days if
you are the United States or a United States agency, or an officer or employee of the United States described in
Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff's attorney, whose name and address are:

Amanda C, Nugent

Carmody Torrance Sandak & Hennessey, LLP ~ NH
195 Church St. 18th floor PO Box 1950

New Haven, CT 06509-1950

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

/s/— Tiffany M Nuzzi
Signature af Clerk or Deputy Clerk

 

 

ISSUED ON 2020-07-31 10:56:13.0, Clerk
USDC CTD
Case 3:20-cv-01084-JBA Document9 Filed 08/04/20 Page 2 of 2
Case 3:20-cv-01084-JBA Document 8 Filed 07/31/20 Page 2 of 2

 

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (1)

This summons for (name pndegee fee ifany) A I¢ lar d YA COW it eu
[3/20

was received by me on (date)

 

 

mt, personally served the i ns on i individual at (place) /,f4/e Sjver Avimal Wty
Go baal ave é #27 i Sifut MT on (date) x fA123 12004 3 0r

OD 1 left the summons at the individual's residence or usual place of abode with (name)
, 4 person of suitable age and discretion who resides there,
On (date) , and mailed a copy to the individual's last known address; or

 

C1 I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)
on (date) ; or

 

CQ I returned the summons unexecuted because

 

, Or

 

QO Other (specify)

 

 

 

 

 

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

ey Ahem

Servers signature

Show Pfc fe S Saver

Printed name and title

 

Ml aShues Ry AaucleSher wT
~ Servers address

Additional information regarding attempted service, etc:

 

 
